Exhibit 10.2

ARIAD PHARMACEUTICALS, INC. 2014 LONG-TERM INCENTIVE PLAN

FORM OF RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement certifies that, pursuant to the ARIAD
Pharmaceuticals, Inc. 2014 Long-Term Incentive Plan (the “2014 Plan”), the Board
of Directors of ARIAD Pharmaceuticals, Inc. (the “Company”) has granted the
right to receive shares of Common Stock, $.001 par value per share, of the
Company (the “Grant”), payable as soon as administratively feasible following
each of the following vesting dates, assuming the Participant is then employed
by the Company:

 

Name of Participant:    Number of Shares:    Grant Date:    Grant Price:   
$.001 per Share Vesting Date    Shares to be Delivered [Vesting schedule to be
inserted]   

The Grant is subject to all the terms, conditions and limitations set forth in
the 2014 Plan, which is incorporated herein by reference, and to the following
additional terms specified by the Board of Directors of the Company. Capitalized
terms used herein and not otherwise defined shall have the meaning set forth in
the 2014 Plan.

Grant Price. The Grant Price has been deemed to have been paid by services
rendered to the Company by the Participant.

Tax Considerations. This award is intended to qualify as a “short-term deferral”
exempt from Section 409A of the Internal Revenue Code of 1986, as amended. The
Participant acknowledges and agrees that he/she is responsible for all federal,
state and local taxes applicable to the Shares when issued and will by the date
requested by the Company deposit with the Company an amount of cash equal to the
amount determined by the Company to be required with respect to the statutory
minimum withholding tax due.

If the Participant does not provide the Company with the required cash payment
in a timely manner as set forth above, then the Company shall receive payment of
the statutory minimum tax withholding as follows:

(a) if the Company believes that a sale of shares can be made in compliance with
applicable securities laws including, but not limited to, through entering into
a Rule 10b5-1 trading plan at a time when the Participant is not in possession
of material nonpublic information, then the Company shall receive payment in
cash through a brokerage sale by the Participant of a sufficient number of
Shares to cover the statutory minimum tax withholding obligation of the Company,
after deduction of the broker’s commission, and which sale provides for
remittance directly by the broker to the Company of the cash necessary in order
for the Company to satisfy its statutory minimum tax withholding obligation; or



--------------------------------------------------------------------------------

(b) if the Participant cannot sell any Shares in accordance with (a) above, then
the Company shall reduce the number of Shares to be issued to the Participant in
an amount equal to the statutory minimum withholding tax due and payable by the
Company using the Fair Market Value as set forth in Section 2(o) of the 2014
Plan. Fractional shares will not be retained to satisfy any portion of the
withholding tax. Accordingly, the Participant agrees that in the event that the
amount of withholding tax owed would result in a fraction of a share being owed,
that amount will be satisfied by withholding the fractional amount from the
Participant’s bi-weekly pay.

In witness whereof, the Company has caused this Restricted Stock Unit Agreement
to be executed by its duly authorized officer.

 

ARIAD PHARMACEUTICALS, INC.     PARTICIPANT By:  

 

   

 

  Edward M. Fitzgerald       Executive Vice President, Chief Financial Officer  
 

 

2